Title: From George Washington to Israel Shreve, 27 June 1795
From: Washington, George
To: Shreve, Israel


          
            Sir,
            Philadelphia June 27th 1795.
          
          Had the terms on which I offered you my land in Fayette county been complied with on your part, the bargain, as I informed you in my letters, would have been conclusive on mine. But this not being done, and the end of June likely to be as unproductive as the first of it, of the payment which was then to have been made, I conceive my self under no obligation to fulfil the offer I made you on the 14th of January last, of the abovementioned land. Nevertheless, if by the first day of August next, you shall pay One thousand pounds Pennsylvania curry with interest thereon from the first day of June—and interest on the remaining sum from the sd first of June agreeably to the former proposals, in the letter abovementioned—and do, moreover, pay up all arrearages of Rent (on account of which I learn from Colo. Cannon, to my very great surprize, much is due) the conveyance will be made to you in the same manner as if payment had, according to agreement, taken place on the first of this month. If it is not, I do here by declare, that the former agreement & the present offer, will be considered as null & void, to all intents and purposes, as much so, as if no negotiation had ever taken place between us for the said land. With esteem & regard I am—Sir Your Very Hble Servt
          
            Go: Washington
          
        